Per Curiam.
This suit was brought to recover the sum of $1,600 commissions alleged to be due for procuring a loan in the sum of $50,000 to be used to take an assignment of a mortgage, then held against the property of the defendants, and a further sum of $150 interest on the $50,000 and interest on the sum of $1,600.
The trial resulted in a verdict for the plaintiff for $1,836.12. The defendant appealed and filed seven grounds of appeal, only two of which are argued in the appellants’ brief, viz., the sixth and seventh. We find no error, except in the amount of damages. There is nothing in the case to show that the plaintiff was under any legal obligation to pay the lender the interest sued for. Nor is there anything to show that the defendants agreed to pay interest by way of damages for a breach of their agreement to accept the loan of $50,000. But as we find the only question with respect *966to which the verdict is wrong is the amount of the verdict, which is senarable, the jury having settled the question of liability upon sufficient evidence, the judgment will be affirmed for $1,600 under the case of Robinson v. Payne, 99 N-. J. L. 135.
The judgment of the Atlantic County Circuit Court will be affirmed for $1,600.